23 So.3d 861 (2009)
Gerald McCLATCHET, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-1219.
District Court of Appeal of Florida, Fourth District.
December 16, 2009.
*862 Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant Public Defender, West Palm Beach, for appellant.
Gerald McClatchet, pro se.
Bill McCollum, Attorney General, Tallahassee, and Daniel P. Hyndman, Assistant Attorney General, West Palm Beach, for appellee.
GERBER, J.
The defendant below was convicted of possession of drug paraphernalia. The defendant's appellate counsel, pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), filed a brief stating that he is unable in good faith to argue that the record presents any point of reversible error.
The defendant, pro se, filed a brief arguing that the state's evidence was insufficient to prove the crime. After a thorough review of the record, we find the state's evidence was sufficient. The trial court properly denied the defendant's motions for judgment of acquittal.
The defendant also argues his trial counsel was ineffective for not timely retrieving surveillance footage from the gas station where the police arrested him. However, "ineffective assistance of counsel will only be addressed on direct appeal ... when the facts giving rise to the claim are apparent on the face of the record, a conflict of interest is shown, or prejudice to the defendant is shown." Jones v. State, 815 So.2d 772, 772 (Fla. 4th DCA 2002). None of those circumstances exist here.
Affirmed.
POLEN and MAY, JJ., concur.